Citation Nr: 0914463	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-30 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to March 
2005.  He served in Iraq from March 2004 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, in pertinent part denied 
service connection for bilateral tinnitus.

While the October 2005 rating decision also rendered 
decisions on other service connection claims, the Veteran's 
October 2006 notice of disagreement only initiated an appeal 
with respect to entitlement to service connection for 
bilateral tinnitus.


FINDING OF FACT

Current bilateral tinnitus was incurred in service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as bilateral 
tinnitus, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred bilateral tinnitus 
during active duty in Iraq, after three car bombs exploded in 
close proximity to him as he returned from leave and that 
tinnitus has continued ever since.  

The Veteran's December 2002 enlistment examination shows that 
his ears were noted to be normal.  In his report of medical 
history, he indicated that he did not have a history of ear 
problems.  However, he noted ringing in the ears in his March 
2005 separation examination.

In June 2005, the Veteran was provided a VA ear disease 
examination as well as a VA audiological examination.  The VA 
ear disease examination revealed that the Veteran's tympanic 
membranes and external auditory canals were normal.  The 
examiner noted possible hearing loss and stated that there 
was no evidence of other ear diseases.

During his audiological examination in June 2005, the Veteran 
explained that he had been exposed to noise from heavy 
vehicles, explosions, and gun fire during active service.  He 
reported decreased hearing and a recurrent and periodic 
humming tinnitus in both ears.  The examiner concluded that 
the Veteran's reported tinnitus was not the result of active 
duty noise exposure because noise induced tinnitus was 
usually constant and the Veteran's tinnitus was periodic.  

In his September 2007 Form 9, the Veteran explained that his 
statements to the VA examiner had been misunderstood.  He 
stated that he had told the VA examiner that his tinnitus was 
periodically bothersome to him, but that the ringing in his 
ears was constant with varying volume levels.  He also 
reiterated that his tinnitus had begun during active service 
after three car bombs exploded in close proximity to him.  

Where, a Veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat Veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the Veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the Veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Veteran's certificate of discharge from service shows 
that he served in an "imminent danger pay area" in Iraq and 
received the Army Commendation Medal.  His reports of 
exposure to explosions are consistent with the circumstances 
of his service in combat, and occurrence of the events is 
presumed.

Even without the presumptions of 38 U.S.C.A. § 1154(b), the 
record supports a finding that there was tinnitus in service.  
In an assessment completed in March 2005, the Veteran was 
reported to have tinnitus.

The Veteran is competent to report current symptoms of his 
claimed tinnitus and when such symptoms began.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The Veteran has 
consistently reported ringing in the ears beginning in 
service and continuing since.  Furthermore, the June 2005 VA 
examiner diagnosed current tinnitus and there is no clear 
medical evidence against finding current tinnitus.  Hence, 
the elements of a current disability and in-service disease 
or injury are established.  

The remaining question is whether there is a nexus between 
the current disability and service.  The post service records 
show that the Veteran reported to the VA examiner that 
tinnitus symptoms began during active service.  While the 
examiner ultimately concluded that the Veteran's disability 
was not the result of in-service military noise exposure 
because the tinnitus was periodic and not constant, the 
Veteran explained that there was a misunderstanding and that 
his tinnitus was in fact constant and only bothered him 
periodically.

The Veteran is competent to report a continuity of 
symptomatology.  He reported tinnitus immediately upon 
separation in March 2005, in his June 2005 VA examination, in 
his October 2006 notice of disagreement, and his September 
2007 Form 9 statement.  He did complete a post-deployment 
questionnaire in March 2005, in which he denied exposure to 
loud noises, but that was also about the time tinnitus was 
reported.

Regardless of whether the current tinnitus was noise induced, 
the evidence supports a conclusion that tinnitus began in 
service and has continued since.  The evidence is therefore 
in favor of finding a nexus between the current disability 
and service.  Janderau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection is warranted for tinnitus.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


